Case: 14-20048      Document: 00512875595         Page: 1    Date Filed: 12/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 14-20048                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MARTHA L. ANGLIN,                                                       December 18, 2014
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CERES GULF, INCORPORATED; WEST GULF MARITIME
ASSOCIATION,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-2082


Before KING, JOLLY, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Martha Anglin appeals the district court’s grant of
summary judgment in favor of Defendants-Appellees Ceres Gulf, Inc., and
West Gulf Maritime Association (“WGMA”). Anglin brought claims for breach
of contract; Title VII claims for sex discrimination, retaliation, and sexual
harassment; as well as a state law conspiracy claim. We AFFIRM the district



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20048      Document: 00512875595        Page: 2    Date Filed: 12/18/2014



                                    No. 14-20048
court’s grant of summary judgment in favor of Appellees on all claims against
WGMA. We also AFFIRM the district court’s grant of summary judgment in
favor of Appellees on all claims against Ceres Gulf, Inc., with one exception.
We REVERSE the judgment of the district court as to Anglin’s Title VII sex
discrimination claim against Ceres Gulf, Inc., that she was unlawfully demoted
from her position as a clerk working ship based on her gender and REMAND
for an immediate trial on the merits on that claim.
      With regard to Anglin’s breach of contract claim, the district court did
not err in finding that Anglin failed to exhaust the grievance procedures
governing claims for violation of the collective bargaining agreement. See
Republic Steel Corp. v. Maddox, 379 U.S. 650, 652 (1965) (“As a general rule in
cases to which federal law applies, federal labor policy requires that individual
employees wishing to assert contract grievances must attempt use of the
contract grievance procedure agreed upon by employer and union as the mode
of redress.”). As to the district court’s grant of summary judgment on Anglin’s
Title VII claims, we affirm except as to Anglin’s claim that she was demoted as
a clerk working ship and replaced by a male employee. 1 A prima facie case for
Title VII sex discrimination based on a demotion requires the plaintiff to
produce evidence showing: (1) she is a member of a protected class, (2) she was
qualified for the position she held, (3) she was demoted, and (4) she was
replaced by someone outside the protected class. Caldwell v. Univ. of Hous.
Sys., 520 F. App’x 289, 293 (5th Cir. 2013) (unpublished) (per curiam); see
Crawford v. Formosa Plastics Corp., La., 234 F.3d 899, 902 (5th Cir. 2000)
(Title VII race discrimination and ADEA); Bennett v. Total Minatome Corp.,
138 F.3d 1053, 1060 (5th Cir. 1998) (ADEA); cf. Manning v. Chevron Chem.


      1  We note that Ceres Gulf, Inc., waived any argument that the grievance procedures
in the collective bargaining agreement or memorandum of understanding controlled as to
Anglin’s Title VII claims.
                                           2
    Case: 14-20048     Document: 00512875595   Page: 3   Date Filed: 12/18/2014



                                No. 14-20048
Co., LLC, 332 F.3d 874, 881 (5th Cir. 2003) (Title VII failure to promote).
Anglin has produced evidence to support each element of her prima facie case
for Title VII sex discrimination based on her demotion from her position as a
clerk working ship. Given that Ceres Gulf, Inc., challenges only her prima
facie case and has not put forward a non-discriminatory justification, the
district court’s grant of summary judgment on this claim was in error. As to
all remaining claims, we AFFIRM the judgment of the district court.
         AFFIRMED in part, REVERSED in part. Each party shall bear its own
costs.




                                      3